                Case 3:17-cv-06048-RBL Document 124 Filed 08/07/19 Page 1 of 5




 1                                                     THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT TACOMA
 9   HIDDEN HILLS MANAGEMENT, LLC,                         No. 3:17-cv-06048-RBL
     and 334TH PLACE 2001, LLC,
10
                            Plaintiffs,
11                                                         DECLARATION OF J. SCOTT
              v.                                           PRITCHARD REGARDING FEES AND
12                                                         COSTS FOR CONTINUED RULE 30(B)(6)
     AMTAX HOLDINGS 114, LLC, and                          DEPOSITION OF AMTAX 169, LLC
13   AMTAX HOLDINGS 169, LLC,
                                                           NOTE ON MOTION CALENDAR: August
14                          Defendants.                    23, 2019

15
     AMTAX HOLDINGS 114, LLC, AMTAX
16   HOLDINGS 169, LLC, and PARKWAY
     APARTMENTS, LP
17
                            Counter-Plaintiffs,
18
              v.
19
     HIDDEN HILLS MANAGEMENT, LLC,
20   and 334TH PLACE 2001, LLC,
21   Counter-Defendants.
22
              I, J. Scott Pritchard, declare as follows:
23
              1.       I am one of the attorneys for Plaintiffs and Counter-Defendants Hidden Hills
24
     Management, LLC, and 334th Place 2001, LLC (“Plaintiffs”) in the above-captioned matter, and
25

26

     DECLARATION OF J. SCOTT PRITCHARD REGARDING
     FEES AND COSTS FOR CONTINUED RULE 30(B)(6)
     DEPOSITION OF AMTAX 169, LLC (Case No. 17-cv-06048-RBL) - 1                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     102756512.1 0009368-00002                                                      Telephone 206.624.0900
                Case 3:17-cv-06048-RBL Document 124 Filed 08/07/19 Page 2 of 5




 1   I make this declaration based upon personal knowledge of the work performed in this case and

 2   my review of my law firm’s billing records.

 3            2.       Plaintiffs filed a motion to compel in the case, which was granted by order of the

 4   Court dated December 28, 2018 (the “Sanctions Order”). A true and correct copy of the

 5   Sanctions Order is attached hereto as Exhibit A. It provided that “pursuant to Federal Rule of

 6   Civil Procedure 37(d), 334th Place’s reasonable expenses, including its attorneys’ fees and costs,

 7   incurred to prepare for and hold the continued Rule 30(b)(6) deposition of Amtax 169 will be

 8   paid for by Amtax 169.”

 9            3.       334th Place 2001, LLC seeks the fees and costs detailed in the chart below. This

10   is the amount 334th Place 2001, LLC incurred between December 28, 2018 (the date of the

11   Order) and January 24, 2019 (the date of the deposition) in labor costs and other fees for the

12   continued Rule 30(b)(6) deposition of AMTAX Holdings 169, LLC (“AMTAX 169”).

13

14                                    334TH Place 2001, LLC’s Fees and Costs

15                       Attorneys                                $16,730.00
16                       Paralegals                               $4,917.00
17                       Costs                                    $5,407.91
18                       Total:                                   $27,054.91
19

20            4.       Stoel Rives attorneys’ fee arrangement with 334th Place 2001, LLC is to bill for
21   work performed on an hourly basis, subject to appropriate adjustments in accordance with the
22   Rules of Professional Conduct § 1.5. Rita Latsinova and I performed most of the work subject to
23   the Court’s order. My billing rate is $390 and Rita Latsinova’s billing rate is $525. We received
24   some assistance from a few other attorneys, paralegal Angela Lewis, and other non-attorney staff
25   members. I am generally familiar with billing rates at firms comparable to Stoel Rives in Seattle
26

     DECLARATION OF J. SCOTT PRITCHARD REGARDING
     FEES AND COSTS FOR CONTINUED RULE 30(B)(6)
     DEPOSITION OF AMTAX 169, LLC (Case No. 17-cv-06048-RBL) - 2                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     102756512.1 0009368-00002                                                      Telephone 206.624.0900
                Case 3:17-cv-06048-RBL Document 124 Filed 08/07/19 Page 3 of 5




 1   and these rates charged are within the range of billing rates for attorneys with similar expertise

 2   and experience in the Seattle area.

 3            5.       Attached hereto as Exhibit B are copies of the relevant excerpts from our billing

 4   statements, showing the work performed and the aggregate time spent in connection with the

 5   continued Rule 30(b)(6) deposition of AMTAX 169 from the date of the Court’s Sanctions Order

 6   through the date of the deposition, redacted for attorney-client privilege. We made every effort

 7   to seek only those fees and costs that were associated with the preparation for and taking of the

 8   continued Rule 30(b)(6) deposition of AMTAX 169. Attached hereto as Exhibit C is a table

 9   showing costs incurred with supporting receipts.

10            6.       It is the practice of Stoel Rives to bill certain costs separately to the client. Costs

11   which are billed separately include photocopy charges, long distance cell phone services,

12   computerized research, charges for outgoing telecopies, filing fees, witness fees, costs for

13   messenger services, etc. This law firm will also, from time-to-time, advance and pay certain

14   costs such as court reporter’s fees and transcript costs. These costs are also sometimes billed

15   directly to the client and paid by them. These are billing practices that are standard in the legal

16   community.

17            I declare under penalty of perjury of the laws of the United States of America and of the

18   State of Washington that the foregoing is true and correct.

19

20

21

22

23

24

25

26

     DECLARATION OF J. SCOTT PRITCHARD REGARDING
     FEES AND COSTS FOR CONTINUED RULE 30(B)(6)
     DEPOSITION OF AMTAX 169, LLC (Case No. 17-cv-06048-RBL) - 3                         STOEL RIVES LLP
                                                                                              ATTORNEYS
                                                                         600 University Street, Suite 3600, Seattle, WA 98101
     102756512.1 0009368-00002                                                         Telephone 206.624.0900
                Case 3:17-cv-06048-RBL Document 124 Filed 08/07/19 Page 4 of 5




 1
              DATED: August 7, 2019.
 2                                              STOEL RIVES LLP

 3

 4                                              /s/ J. Scott Pritchard
                                                 J. Scott Pritchard, WSBA #50761
 5                                               600 University Street, Suite 3600
                                                 Seattle, WA 98101
 6
                                                 Telephone: (206) 624-0900
 7                                               Email: scott.pritchard@stoel.com

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     DECLARATION OF J. SCOTT PRITCHARD REGARDING
     FEES AND COSTS FOR CONTINUED RULE 30(B)(6)
     DEPOSITION OF AMTAX 169, LLC (Case No. 17-cv-06048-RBL) - 4            STOEL RIVES LLP
                                                                                 ATTORNEYS
                                                            600 University Street, Suite 3600, Seattle, WA 98101
     102756512.1 0009368-00002                                            Telephone 206.624.0900
                Case 3:17-cv-06048-RBL Document 124 Filed 08/07/19 Page 5 of 5




                                        CERTIFICATE OF SERVICE
 1
              I hereby certify that on the __ day of August 2019, I electronically filed the foregoing
 2
     with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 3
     to the following participants:
 4
     Arwen Johnson                    ajohnson@bsfllp.com
 5

 6                                    ccaldwell@bsfllp.com
     Christopher Cadwell              BSF_LAD_Records@BSFLLP.com
 7

 8   Craig Bessenger                  cbessenger@bsfllp

 9
     Eric Pettit                      epettit@bsfllp.com
10

11   Grace Zelphin                    gzelphin@bsfllp.com

12                                    dburman@perkinscoie.com
     David Burman                     docketsea@perkinscoie.com
13
                                      mwebster@perkinscoie.com
14   Mallory Gitt Webster
                                      smerriman@perkinscoie.com
15   Steven Merriman
                                      drgoodnight@stoel.com
16   David Goodnight                  sea_PS@stoel.com
17                                    docketclerk@stoel.com
                                      Adina.davis@stoel.com
18
                                      rvlatsinova@stoel.com
     Margarita Latsinova              debbie.dern@stoel.com
19

20                                    scott.pritchard@stoel.com
     J. Scott Pritchard               eileen.mccarty@stoel.com
21

22            DATED: August 7, 2019.

23

24                                                    s/ Eileen McCarty
                                                    _________________________
                                                    Eileen McCarty
25                                                  Practice Assistant
                                                    Stoel Rives LLP
26
     CERTIFICATE OF SERVICE 1

                                                                                      Stoel Rives llp
                                                                                          Attorneys
                                                                    600 UNIVERSITY STREET, SUITE 3600, SEATTLE, WA 98101
     102756512.1 0009368-00002                                                     Telephone 206.624.0900
